    Jeffrey N. Pomerantz (pro hac vice)
        Phone: 310.277.6910
        Email: jpomerantz@pszjlaw.com
    Jason H. Rosell (pro hac vice)
        Phone: 415.263.7000
        Email: jrosell@pszjlaw.com
    PACHULSKI STANG ZIEHL & JONES LLP
    10100 Santa Monica Blvd., 13th Floor
    Los Angeles, CA 90067

    Justin D. Leonard, OSB 033736
    Timothy A. Solomon, OSB 072573
       Direct: 971.634.0194
       Email: tsolomon@LLG-LLC.com
    LEONARD LAW GROUP LLC
    1 SW Columbia, Ste. 1010
    Portland, Oregon 97204

    Proposed Attorneys for Official Committee of Unsecured Creditors

                                UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF OREGON

    In re                                                     Lead Case No. 19-32600-dwh11
                                                              (Jointly Administered with Case Nos.
    Wall to Wall Tile & Stone, LLC,                           19-32599-dwh11 and 19-32603-dwh11)
    Wall to Wall Tile & Stone – Oregon LLC,
                                                              APPLICATION TO EMPLOY ARCH &
    Wall to Wall Tile & Stone – Idaho LLC,                    BEAM GLOBAL, LLC AS FINANCIAL
                                                              ADVISOR FOR THE UNSECURED
                              Joint Debtors.
                                                              CREDITORS COMMITTEE, AND
                                                              NOTICE THEREON

                                          NOTICE OF APPLICATION
            If you oppose the proposed course of action or relief sought in this application, you must file a
    written objection with the bankruptcy court no later than September 4, 2019.
            If you do not file an objection, the court may grant the motion without further notice or hearing.
    Your objection must set forth the specific grounds for objection and your relation to the case. The
    objection must be received by the clerk of court at 1050 SW 6th Ave #700, Portland, OR 97204, by the
    deadline specified above or it may not be considered. You must also serve the objection on movant’s
    counsel, Leonard Law Group, LLC, Attn: Timothy A. Solomon, 1 SW Columbia Suite #1010, Portland,
    OR 97204, within that same time. If the court sets a hearing, you will receive a separate notice listing the
    hearing date, time, and other relevant information.


Page 1 of 7 – APPLICATION TO EMPLOY ARCH & BEAM                                             LEONARD LAW GROUP LLC
              GLOBAL, LLC AS FINANCIAL ADVISOR FOR THE                                          1 SW Columbia, Ste. 1010
                                                                                                  Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                                              leonard-law.com

                           Case 19-32600-dwh11             Doc 106      Filed 08/14/19
                   The Official Committee of Unsecured Creditors (the “Committee”), by and
    through its Chair, Cosmos Granite (West), LLC, hereby moves this Court for authority to

    employ Arch & Beam Global, LLC (“Arch + Beam”) as financial advisor to the Committee, and
    represents as follows:
                   1.        On July 16, 2019, Wall to Wall Tile & Stone, LLC (the “Lead Debtor”),
    along with Wall to Wall Tile & Stone – Oregon LLC, and Wall to Wall Tile & Stone - Idaho LLC
    (together with the Lead Debtor, the “Joint Debtors”) each filed voluntary petitions under
    chapter 11 of title 11 of the United States Code.
                   2.        On July 18, 2019, the Court entered an Order directing the joint
    administration of the Joint Debtors’ cases, as captioned above.
                   3.        On July 26, 2019, the Office of the United States Trustee appointed the
    Committee among those creditors holding the largest unsecured claims and willing to serve in a
    fiduciary capacity. The creditor Cosmos Granite (West), LLC, by and through its General
    Counsel Jaishri Nallapaty, was appointed Chair of the Committee. The Committee also consists
    of C&C North America, Inc. dba Cosentino North America, by and through its general counsel
    Giselle Maranges; and Fortuna Granitos Corp., by and through Rogerio Baumgarten. Creditors
    may refer to the First Amended Appointment (Docket No. 56; also available upon request from
    the undersigned counsel) for the Committee’s contact information.
                   4.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157
    and 1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core
    proceeding pursuant to 28 U.S.C. § 157(b)(2).
                   5.        The Committee desires to employ Arch + Beam as its financial advisor
    effective as of August 7, 2019 to assist it in connection with performance of its duties, functions,
    and obligations, including but not limited to the following tasks:
           a)      Analyzing the Debtors’ financial statements and condition;



Page 2 of 7 – APPLICATION TO EMPLOY ARCH & BEAM                                      LEONARD LAW GROUP LLC
              GLOBAL, LLC AS FINANCIAL ADVISOR FOR THE                                   1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                                       leonard-law.com

                         Case 19-32600-dwh11            Doc 106    Filed 08/14/19
           b)      Analyzing and challenging the budgets and projects developed by the Debtors’
                   management in these cases;

           c)      Analyzing the proposed DIP loan and any other sources of financing for the
                   Debtors in these cases;
           d)      Advising the Committee on the foregoing issues, and developing appropriate
                   strategies in conjunction with the Committee and its legal counsel; and
           e)      Analyzing and advising the Committee regarding various go-forward approaches,
                   including Plans of Reorganization and/or asset sales through the bankruptcy
                   process.
                   6.      The Committee has selected Arch + Beam based on the firm’s extensive
    experience, including in the bankruptcy context. Arch + Beam’s professionals are skilled in
    evaluating the finances of distressed companies and developing strategies to maximize the return
    to creditors, and in analyzing DIP financing and other types of financing in the business
    reorganization context. Arch + Beam’s professionals have advised debtors and creditor groups in
    reorganization matters, including developing and implementing Plans of Reorganization and
    Liquidation, 363 sales and helping to understand the DIP financing market, both through other
    recent cases and through the experience of the firm’s Senior Managing Director, Howard Bailey,
    who managed the Western region for GE Capital’s Restructuring/DIP financing group. Arch +
    Beam is experienced in performing operational and financial analysis of cash flow forecasts,
    financial statements, bankruptcy reports, and various agreements in the restructuring context,
    such those governing DIP loans, bid procedures, plans of reorganization, and MORs.
                   7.      Arch + Beam’s professionals also have significant experience in
    manufacturing, construction and installation. Matthew English, as the lead on this engagement,
    is a Senior Managing Director at Arch + Beam and is an experienced strategy, operations and
    turnaround consultant. Mr. English has over 26 years of experience as an advisor and officer of



Page 3 of 7 – APPLICATION TO EMPLOY ARCH & BEAM                                     LEONARD LAW GROUP LLC
              GLOBAL, LLC AS FINANCIAL ADVISOR FOR THE                                  1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                                      leonard-law.com

                         Case 19-32600-dwh11         Doc 106      Filed 08/14/19
    public and private companies, including multiple companies involved in manufacturing,
    construction and installation.

                    8.      Last year, Mr. English was Chief Restructuring Officer of a public
    company in a Delaware chapter 11 case, and in the last eight years has held interim officer roles
    and has been a Federal Receiver, Plan Administrator and Assignee for seven other companies
    (including bankruptcy cases in the Northern and Eastern Districts of California). In addition,
    over the past five years, Mr. English has been the debtor Financial Advisor for three chapter 11
    cases, creditors’ committee Financial Advisor for three other chapter 11 cases and prepared three
    other companies for bankruptcy filings (including cases in Delaware and Northern & Eastern
    Districts of California).
                    9.      As a firm, Arch + Beam has advised 71 different clients over the past five
    years and has been involved in over 25 engagements where the sale of operating businesses assets
    were part of the restructuring strategy, both in and out of bankruptcy. Mr. Bailey and Mr. English
    are Certified Turnaround Professionals (Turnaround Management Association) and Mr. English
    is also a Certified Insolvency and Restructuring Advisor (Association of Insolvency and
    Restructuring Advisors).
                    10.     As a consequence of the foregoing, the Committee believes that Arch +
    Beam is well-qualified to act as the Committee’s financial advisors Debtors’ bankruptcy cases.
                    11.     Arch + Beam’s invoices will be billed to the estate for payment as an
    administrative expense under sections 503(b) and 507(a)(1) of the Bankruptcy Code. No other
    arrangement or agreement exists between the Committee and Arch + Beam with respect to the
    payment of Arch + Beam’s fees or expenses in this case. The Committee, however, reserves the
    right to seek a “carve-out,” the payment of a retainer, and/or the establishment of a special fund
    for payment of Arch + Beam’s fees and expenses.
                    12.     The Committee has agreed that Arch + Beam will be compensated for its
    services on a discounted basis. Arch + Beam’s ordinary 2019 hourly rates are:

Page 4 of 7 – APPLICATION TO EMPLOY ARCH & BEAM                                      LEONARD LAW GROUP LLC
              GLOBAL, LLC AS FINANCIAL ADVISOR FOR THE                                  1 SW Columbia, Ste. 1010
                                                                                          Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                                      leonard-law.com

                          Case 19-32600-dwh11         Doc 106      Filed 08/14/19
      * Senior Managing Director                           $550
      * Managing Director                                  $395

      * Director                                           $345
      * Senior Associate                                   $295
      * Staff & Administration                             $75-125
    For this engagement, Arch + Beam has agreed to a 5% discount on the hourly billing rates set
    forth above. Arch + Beam charges out of pocket travel and expenses at cost.
                   13.     In connection with the proposed retention of Arch + Beam by the
    Committee, Arch + Beam performed an internal conflicts search to ensure that Arch + Beam
    does not have a conflict of interest that would prohibit it from representing the Committee in this
    matter. Specifically, Arch + Beam has researched its client database to determine whether it had
    any relationship with the Debtors, the proposed DIP lender (Baffco), the Debtors’ senior secured
    lender (Wells Fargo), the Debtors’ List of Equity Security Holders, creditors on the Debtors’
    List of Creditors Holding 20 Largest Unsecured Claims, and creditors with claims of $5,000 or
    over on the Debtors’ Schedules D, E and F. As Arch + Beam becomes aware of new parties-in-
    interest being involved in these cases, Arch + Beam will file supplemental declarations as needed
    to update the disclosures made herein.
                   14.     To the best of Arch + Beam’s knowledge, information and belief, and
    other than as set forth in the English Declaration and below, Arch + Beam has no interest
    materially adverse to (a) the interest of the Debtors' estates, (b) the Committee, or (c) of any
    class of the Debtors' creditors, either by reason of any direct or indirect relationship to, or
    connection with, the Debtors or for any other reason. The attached Rule 2014 Verified
    Statement sets forth Arch + Beam’s known connections, if any, with the Debtors, their creditors,
    and other known parties-in-interest. Arch + Beam will continue to review its files in connection
    with this Application to make further disclosures as warranted. Additionally, in the ordinary
    course of its business, Arch + Beam may engage counsel or other professionals in unrelated

Page 5 of 7 – APPLICATION TO EMPLOY ARCH & BEAM                                        LEONARD LAW GROUP LLC
              GLOBAL, LLC AS FINANCIAL ADVISOR FOR THE                                     1 SW Columbia, Ste. 1010
                                                                                             Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                                         leonard-law.com

                          Case 19-32600-dwh11          Doc 106       Filed 08/14/19
    matters who now represent, or who may in the future represent, creditors, or other interested
    parties in this bankruptcy case. No such relationships are related to this bankruptcy case.

                   15.      To the best of Arch + Beam’s knowledge, none of the professionals
    comprising or employed by Arch + Beam are related to any judge of the United States
    Bankruptcy Court for the Oregon District, the United States Trustee or any person employed in
    the Office of the United States Trustee.
                   16.      Accordingly, except as may be set forth in the attached Rule 2014 Verified
    Statement, Arch + Beam believes it is a disinterested person within the meaning of Bankruptcy
    Code section 101(14).
                   WHEREFORE, the Committee hereby requests that the Court enter the
    proposed order, in the form attached hereto as Exhibit A, authorizing the employment of Arch +
    Beam as financial advisor for the Committee.
                   DATED: August 12, 2019
                                                      OFFICIAL COMMITTEE OF UNSECURED
                                                      CREDITORS
                                                      Cosmos Granite (West), LLC, solely in its
                                                      capacity as Committee Chairperson and not in
                                                      its individual capacity

                                                      By: /s/ Jaishri Nallapati_____
                                                         Jaishri Nallapati, as Duly-Authorized
                                                         Representative of Cosmos Granite (West), LLC
    ACCEPTED BY:
    ARCH & BEAM GLOBAL, LLC

    By: /s/ Matthew English
        Matthew English
        Senior Managing Director
        Phone: 415-839-8488
        Email: menglish@arch-beam.com




Page 6 of 7 – APPLICATION TO EMPLOY ARCH & BEAM                                    LEONARD LAW GROUP LLC
              GLOBAL, LLC AS FINANCIAL ADVISOR FOR THE                                 1 SW Columbia, Ste. 1010
                                                                                         Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                                     leonard-law.com

                         Case 19-32600-dwh11          Doc 106     Filed 08/14/19
    FILED BY:
    LEONARD LAW GROUP LLC
    By: /s/ Timothy A. Solomon
         Timothy A. Solomon, OSB 072573
         Direct: 971.634.0194
         Email: tsolomon@LLG-LLC.com
    Proposed Counsel for Unsecured Creditors Committee




Page 7 of 7 – APPLICATION TO EMPLOY ARCH & BEAM                            LEONARD LAW GROUP LLC
              GLOBAL, LLC AS FINANCIAL ADVISOR FOR THE                        1 SW Columbia, Ste. 1010
                                                                                Portland, Oregon 97204
              UNSECURED CREDITORS COMMITTEE                                            leonard-law.com

                      Case 19-32600-dwh11       Doc 106   Filed 08/14/19
                            UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF OREGON

  In re                                                Lead Case No. 19-32600-dwh11
                                                       (Jointly Administered with Case Nos.
  Wall to Wall Tile & Stone, LLC,                      19-32599-dwh11 and 19-32603-dwh11)
  Wall to Wall Tile & Stone – Oregon LLC,              ORDER AUTHORIZING EMPLOYMENT
  Wall to Wall Tile & Stone – Idaho LLC,               OF ARCH & BEAM GLOBAL, LLC AS
                                                       FINANCIAL ADVISOR FOR THE
           Joint Debtors.                              UNSECURED CREDITORS COMMITTEE

                 This matter came before the Court pursuant to the Application by the Official

  Committee of Unsecured Creditors (the “Committee”) to Employ Arch + Beam Global, LLC

  (“Arch + Beam”) as Financial Advisor filed on August 14, 2019 (Docket No. __) (the

  “Application”). Based on the Application and the documents submitted in support thereof,

  including Arch + Beam’s Verified Rule 2014 Statement, and after due deliberation the Court

  having determined that the relief requested in the Application is in the best interests of the Joint

  Debtors’ Estates and their creditors; NOW, THEREFORE, it is ORDERED:

          1.     The Application is approved. Pursuant to 11 U.S.C. §§ 1103(a) and 328, the

   Committee is authorized to employ Arch + Beam Global, LLC as financial advisor effective as of



Page 1 of 2 – ORDER AUTHORIZING EMPLOYMENT OF ARCH &                               LEONARD LAW GROUP LLC
              BEAM GLOBAL, LLC AS FINANCIAL ADVISOR FOR                                     EXHIBIT A
                                                                                       1 SW Columbia, Ste. 1010
              THE UNSECURED CREDITORS COMMITTEE                                          Portland, Oregon 97204
                                                                                            Page 1 of 2
                                                                                                leonard-law.com

                       Case 19-32600-dwh11           Doc 106     Filed 08/14/19
   August 7, 2019, to perform the services set forth in the Application, on the terms set forth in the

   Application; and

         2.       The compensation of Arch + Beam shall be subject to Court approval in

   accordance with Sections 330 and 331 of the Bankruptcy Code, the Federal Rules of Bankruptcy

   Procedure, and the Local Rules of this Court, including procedures established under Local

   Bankruptcy Rule 2016-1.

                                                 ###

                 CERTIFICATION OF COMPLIANCE WITH LBR 9021-1(a)(2)(A)

              I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

  PRESENTED BY:

  LEONARD LAW GROUP LLC
           [DRAFT/UNSIGNED]
     Justin D. Leonard, OSB 033736
     Timothy A. Solomon, OSB 072573
     Holly C. Hayman, OSB 114146
  Proposed Local Counsel for Official Committee of Unsecured Creditors

  c:     ECF Participants
         Interested Parties by US Mail




Page 2 of 2 – ORDER AUTHORIZING EMPLOYMENT OF ARCH &                              LEONARD LAW GROUP LLC
              BEAM GLOBAL, LLC AS FINANCIAL ADVISOR FOR                                    EXHIBIT A
                                                                                      1 SW Columbia, Ste. 1010
              THE UNSECURED CREDITORS COMMITTEE                                         Portland, Oregon 97204
                                                                                           Page 2 of 2
                                                                                               leonard-law.com

                        Case 19-32600-dwh11         Doc 106     Filed 08/14/19
                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF OREGON
In re                                )
Wall to Wall Tile & Stone, LLC       ) Case No. ________________
                                                 19-32600-dwh11
Wall to Wall Tile & Stone-Oregon LLC )           (Lead Case)
Wall to Wall Tile & Stone-Idaho LLC ) RULE 2014 VERIFIED STATEMENT
Debtor(s)                            ) FOR PROPOSED PROFESSIONAL

Note: To file an amended version of this statement per ¶19, file a fully completed amended Rule 2014
statement on LBF #1114 and clearly identify any changes from the previous filed version.

 1. The applicant is not a creditor of the debtor except:
N/A

 2. The applicant is not an equity security holder of the debtor.

 3. The applicant is not a relative of the individual debtor.

 4. The applicant is not a relative of a general partner of the debtor (whether the debtor is an individual,
    corporation, or partnership).

 5. The applicant is not a partnership in which the debtor (as an individual, corporation, or partnership)
    is a general partner.

 6. The applicant is not a general partner of the debtor (whether debtor is an individual, corporation, or
    partnership).

 7. The applicant is not a corporation of which the debtor is a director, officer, or person in control.

 8. The applicant is not and was not, within two years before the date of the filing of the petition, a
    director, officer, or employee of the debtor.

 9. The applicant is not a person in control of the debtor.

10. The applicant is not a relative of a director, officer or person in control of the debtor.

11. The applicant is not the managing agent of the debtor.

12. The applicant is not and was not an investment banker for any outstanding security of the debtor;
    has not been, within three years before the date of the filing of the petition, an investment banker
    for a security of the debtor, or an attorney for such an investment banker in connection with the
    offer, sale, or issuance of a security of the debtor; and is not and was not, within two years before
    the date of the filing of the petition, a director, officer, or employee of such an investment banker.

13. The applicant has read 11 U.S.C. §101(14) and §327, and FRBP 2014(a); and the applicant’s firm
    has no connections with the debtor(s), creditors, any party in interest, their respective attorneys and
    accountants, the United States Trustee, or any person employed in the office of the United States
    Trustee, or any District of Oregon Bankruptcy Judge, except as follows:
None




1114 (11/30/09)     Page 1 of 3

                          Case 19-32600-dwh11         Doc 106    Filed 08/14/19
14. The applicant has no interest materially adverse to the interest of the estate or of any class of
    creditors or equity security holders.

15. Describe details of all payments made to you by either the debtor or a third party for any services
    rendered on the debtor's behalf within a year prior to filing of this case:
None




16. The debtor has the following affiliates (as defined by 11 U.S.C. §101(2)). Please list and explain
    the relationship between the debtor and the affiliate:
According to the Rule 2014 Verified Statement of Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor) (Docket No. 5):
Tyler Kruckenberg is the 100% owner of the Joint Debtors (listed in the caption above), as well as W2W
Stone Holdings, LLC (a Washingon LLC) and Wall to Wall Install Corp. (a Washington corporation).



17. The applicant is not an affiliate of the debtor.

18. Assuming any affiliate of the debtor is the debtor for purposes of statements 4-13, the statements
    continue to be true except (list all circumstances under which proposed counsel or counsel's law
    firm has represented any affiliate during the past 18 months; any position other than legal counsel
    which proposed counsel holds in either the affiliate, including corporate officer, director, or
    employee; and any amount owed by the affiliate to proposed counsel or its law firm at the time of
    filing, and amounts paid within 18 months before filing):
N/A; None




19. The applicant hereby acknowledges that he/she has a duty during the progress of the case to keep
    the court informed of any change in the statement of facts which appear in this verified statement.
    In the event that any such changes occur, the applicant immediately shall file with the court an
    amended verified statement on LBF #1114, with the caption reflecting that it is an amended Rule
    2014 statement and any changes clearly identified.

THE FOLLOWING QUESTIONS NEED BE ANSWERED ONLY IF AFFILIATES HAVE BEEN LISTED
IN STATEMENT 16.

20. List the name of any affiliate which has ever filed bankruptcy, the filing date, and court where filed:
According to the Rule 2014 Verified Statement of Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor) (Docket No. 5):
The Joint Debtors (as listed in the caption above) all filed on July 16, 2019 in this Court.



1114 (11/30/09)     Page 2 of 3

                          Case 19-32600-dwh11          Doc 106   Filed 08/14/19
21. List the names of any affiliates which have guaranteed debt of the debtor or whose debt the debtor
    has guaranteed. Also include the amount of the guarantee, the date of the guarantee, and whether
    any security interest was given to secure the guarantee. Only name those guarantees now
    outstanding or outstanding within the last 18 months:
According to the Rule 2014 Verified Statement of Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor) (Docket No. 5):
"Tyler Kruckenberg provided an unsecured guaranty in the amount of $3,000,000 for the obligations
under the Credit Agreement dated 8/21/2018 with Wells Fargo Bank, NA. The balance owed on said
Credit Agreement is approximately $6,563,565.03."




22. List the names of any affiliates which have a debtor-creditor relationship with the debtor. Also
    include the amount and date of the loan, the amount of any repayments on the loan and the
    security, if any. Only name those loans now outstanding or paid off within the last 18 months:
According to the Rule 2014 Verified Statement of Proposed Professional of Tonkon Torp LLP
(attorneys for Debtor) (Docket No. 5):
"Debtor owes Tyler Kruckenberg (100% owner of Debtor) approximately $126,000. Debtor owes Wall to
Wall Stone Holdings, LLC (100% owned by Tyler Kruckenberg) approximately $179,439.94."




23. List any security interest in any property granted by the debtor to secure any debts of any affiliate
    not covered in statements 20 and 21. List any security interest in any property granted by the
    affiliate to secure any debts of the debtor not covered in statements 21 and 22. Also include the
    collateral, the date and nature of the security interest, the name of the creditor to whom it was
    granted, and the current balance of the underlying debt:
See Rule 2014 Verified Statement of Proposed Professional of Tonkon Torp LLP (attorneys for Debtor)
(Docket No. 5), summarized as follows: The Joint Debtors are co-borrowers under the following:
-- Loan dated 8/21/2018 with Wells Fargo Bank, NA of approx. $6,563,565, secured by account
receivables and other rights to payment, general intangibles, inventory, and equipment.
-- Loan dated 8/30/2018 with Wells Fargo Equipment Finance, Inc. of approx. $2,364,749, secured by
property described in each loan schedule.
-- Loan dated 3/1/2019 with Baffco Enterprises, LLC of $5,000,000, secured by personal property,
general intangibles, accounts, etc., subordinated to Wells Fargo under a 3/1/19 agreement.
24. List the name of any affiliate who is potentially a "responsible party" for unpaid taxes of the debtor
    under 26 U.S.C. §6672:
None




I verify that the above statements are true to the extent of my present knowledge and belief.


                                                             ________________________________
                                                                              Applicant
                                                               Arch & Beam Global, LLC
1114 (11/30/09)    Page 3 of 3                                 as proposed Financial Advisor
                                                               for Official Committee of
                          Case 19-32600-dwh11                  Unsecured
                                                     Doc 106 Filed 08/14/19 Creditors
                                CERTIFICATE OF SERVICE

                   I certify that on the date below, I caused notice of the filing of this
  APPLICATION TO EMPLOY ARCH & BEAM GLOBAL, LLC AS FINANCIAL
  ADVISOR FOR THE UNSECURED CREDITORS COMMITTEE to be served on
  interested parties requesting notice through the Court’s CM/ECF system, and on the following
  parties via first class mail:

                       Tyler Kruckenberg
                       28700 NE Lewisville Hwy
                       Battle Ground, WA 98604

                       ODR Bkcy.
                       955 Center St NE
                       Salem, OR 97301-2555


         DATED: August 14, 2019


                                               By: /s/ Timothy A. Solomon
                                                   Timothy A. Solomon, OSB 072573




Page 1 – CERTIFICATE OF SERVICE                                              LEONARD LAW GROUP LLC
                                                                                1 SW Columbia, Ste. 1010
                                                                                   Portland, Oregon 97258
                                                                                          leonard-law.com

                     Case 19-32600-dwh11        Doc 106     Filed 08/14/19
